Exhibit 10.1

 

INTELLECTUAL PROPERTY LICENSE AGREEMENT

 

THIS INTELLECTUAL PROPERTY LICENSE AGREEMENT (the “Agreement”) made and entered
into as of the May 20, 2009 (“Effective Date”), by and among MacGregor Golf
Company, a Delaware corporation with an address at 1000 Pecan Grove Drive,
Albany, Georgia 31701 (“Licensor” or “MacGregor”) and Golfsmith
International, Inc., a Delaware corporation with an address at 11000 North
IH-35, Austin, Texas 78753 (“Licensee” or “Golfsmith”); and

 

WHEREAS, MacGregor is the sole owner of any and all rights in, arising from or
associated with certain intellectual property (defined herein as the “MacGregor
Properties”) including, without limitation, the MGC Trademarks set forth on
Schedule A and all goodwill associated therewith, the Patents set forth in
Schedule D, and,

 

WHEREAS, MacGregor is the exclusive licensee in the Territory, pursuant to a
June 8, 1984 license agreement (as amended) with MacGregor Corporation, of
certain rights in, arising from or associated with certain trademark
registrations and applications for the mark MACGREGOR owned by MacGregor
Corporation and set forth on Schedule B (the “MacGregor Trademarks”) and,

 

WHEREAS, MacGregor is a non-exclusive licensee in the ASEAN Territory pursuant
to a December 19, 2008 license agreement with MacGregor Golf (Japan) Ltd., of
the limited right to manufacture Licensed Products in the ASEAN Territory using
trademark registrations owned and/or exclusively licensed by MacGregor Golf
(Japan) Ltd. and set forth on Schedule C (the “MGJ Trademarks”) and,

 

WHEREAS, Golfsmith is desirous of obtaining an exclusive license to use the
MacGregor Properties and MacGregor Trademarks in connection with the design,
manufacture, marketing, distribution and/or sale of Licensed Products to be
distributed and/or sold in the Territory during the Term, and MacGregor desires
to grant such a license in accordance with the terms of this Agreement, and

 

WHEREAS, Golfsmith is desirous of obtaining a non-exclusive license to use the
MGJ Trademarks solely for the limited purpose of manufacturing Licensed Product
in the ASEAN

 

--------------------------------------------------------------------------------


 

Territory, and MacGregor desires to grant such a license in accordance with the
terms of this Agreement, and

 

WHEREAS, Golfsmith is desirous of obtaining ownership in the MGC Trademarks
following the completion of this Agreement, and also desirous to obtain all
trademark rights owned by MacGregor to the MacGregor Trademarks and MGJ
Trademarks, as well as MacGregor’s ownership interest in MacGregor Corporation,
and MacGregor desires to enter into such an assignment of rights.

 

NOW, THEREFORE, in consideration of the mutual covenants, undertakings and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and with the intent to
be bound, the Parties agree as follows:

 

1.                                      Definitions.  For purposes of this
Agreement, in addition to the capitalized terms defined elsewhere in this
Agreement, the following terms shall have the meanings ascribed to them below:

 

(a)          “MacGregor Properties” shall mean any and all worldwide rights in,
arising from or associated with the following, whether protected, created or
arising under the laws of the United States or any other jurisdiction or under
any international convention: (1) all trademarks, service marks, logos, and
slogans in the Territory owned by MacGregor, including the trademark and
registrations and applications set forth on Schedule A and all goodwill
associated therewith, (collectively, “MGC Trademarks”); (2) all patents and
applications therefor and all reissues, divisions, re-examinations, renewals,
extensions, provisionals, substitutions, continuations and continuations-in-part
therefor, and equivalent or similar rights anywhere in the world in inventions
and discoveries including, without limitation, invention disclosures, including
but not limited to the patent applications and registrations listed in Schedule
D (“Patents”); (3) all trade secrets, know-how, customer lists and databases,
designs and prototypes, products, materials, and components research, models,
development samples, market research reports, marketing plans and forecasts,
advertising and public relations plans, sales plans and forecasts, and other
proprietary information which derives independent economic value from not being
generally known to the public (collectively, “Trade Secrets”); (4) all
copyrights, copyright registrations and applications therefor (“Copyrights”); 
(5) all uniform resource locators, e-mail and other Internet

 

2

--------------------------------------------------------------------------------


 

addresses and domain names and applications and registrations therefor (“URLs”);
and (6) any similar, corresponding or equivalent rights to any of the foregoing
relating to the MacGregor Properties anywhere in the Territory.

 

(b)         “Territory” shall mean all countries in the world, and shall
specifically exclude the ASEAN Territory.

 

(c)          “ASEAN Territory” shall mean the countries of China, Japan, South
Korea, Taiwan, Hong Kong, India, Brunei Darussalam, Cambodia, Indonesia, Laos,
Malaysia, Myanmar (Burma), the Philippines, Singapore, Thailand, and Vietnam,
and all political subdivisions thereof.

 

(d)         “Licensed Products” shall mean golf clubs, golf balls, golf bags,
and related golf accessories and equipment.

 

(e)          “Licensed Trademarks” shall mean the MGC Trademarks, the MacGregor
Trademarks and the MGJ Trademarks.

 

2.                                      License Grant.  In consideration of the
faithful performance by Golfsmith of the covenants and conditions contained
herein and subject to the termination provisions contained herein, MacGregor
hereby grants to Golfsmith:

 

(a)          an exclusive, royalty-bearing license to use the MacGregor
Properties solely in connection with the manufacture, marketing, distribution
and sale of the Licensed Products in the Territory.  MacGregor expressly
reserves, and continues to expressly reserve, its ownership rights in the
MacGregor Properties and shall continue to hold all rights in the MacGregor
Properties in accordance with the terms of this Agreement.  Golfsmith’s use of
the MacGregor Properties shall inure to the benefit of MacGregor; and

 

(b)         an exclusive sub-license to use the MacGregor Trademarks solely in
connection with the manufacture, marketing, distribution and sale of the
Licensed Products in the Territory.

 

(c)          a non-exclusive sub-license to use the MGJ Trademarks solely to
manufacture the Licensed Products in the ASEAN Territory.

 

3

--------------------------------------------------------------------------------


 

3.                                      Term.  This Agreement and the licenses
granted hereunder shall commence on the Effective Date and shall continue for a
period ending on the earlier of (i) three (3) years from the Effective Date or
(ii) the date this Agreement  is terminated by MacGregor in accordance with the
provisions hereof (the period ending on such earlier date, the “Term”).  All
rights and obligations under this Agreement (including any obligation to provide
indemnification under Section 7 hereof) shall terminate in their entirety and be
of no further force and effect after the end of the Term; provided, however,
that if this Agreement is terminated by MacGregor in accordance with its terms
prior to the third anniversary of the Effective Date, MacGregor’s
indemnification obligations under clause (i) of the first sentence of
Section 7(a) (together with the terms set forth in the proviso to such
sentence), solely as they relate to actions that occurred during the Term and
that would have been subject to indemnification by MacGregor if a claim had been
made by Golfsmith during the Term, shall survive such termination for a period
ending on the earlier of (A) six (6) months from the date of such termination or
(B) three (3) years from the Effective Date (after which time such obligations
shall terminate in their entirety and be of no further force and effect).

 

4.                                      Intellectual Property.

 

(a)          Ownership.  Licensor represents and warrants that it owns or has
the right to license the MacGregor Properties, the MacGregor Trademarks and the
MGJ Trademarks and has the right to grant the licenses in accordance with the
terms of this Agreement.  Golfsmith hereby acknowledges MacGregor’s right, title
and interest in and to the MGC Trademarks and agrees not to claim any title to
the MGC Trademarks or any right to use the MGC Trademarks except as expressly
permitted by this Agreement.  Similarly, Golfsmith hereby acknowledges MacGregor
Corporation’s right, title and interest in and to the MacGregor Trademarks and
agrees not to claim any title to the MacGregor Trademarks or any right to use
the MacGregor Trademarks except as expressly permitted by this Agreement.

 

(b)          Quality Standards.  Golfsmith shall use the Licensed Trademarks
solely in connection with goods that are of at least the level of quality as the
goods provided by MacGregor immediately prior to the date hereof.  Golfsmith
shall not use the Licensed Trademarks in connection with any defamatory,
disparaging, scandalous or obscene products or

 

4

--------------------------------------------------------------------------------


 

materials.  Golfsmith shall prominently display the Licensed Trademarks on all
Licensed Products and shall include such trademark notices indicating
MacGregor’s ownership rights in the Licensed Trademarks as may be required by
applicable federal, state and/or international laws, or such notice as may be
reasonably requested by MacGregor.  Upon MacGregor’s  reasonable request,
Golfsmith shall promptly furnish to MacGregor, representative copies of
advertising, promotional, marketing or other written, audio or electronic
materials that use the Licensed Trademarks and samples of Licensed Products
bearing the Licensed Trademarks, in order to enable MacGregor to confirm that
Golfsmith’s use of the Licensed Trademarks is in accordance with the quality
standards set forth herein.

 

(c)   Registration and Enforcement.  MacGregor shall, with respect to the
MacGregor Trademarks, ensure that MacGregor Corporation maintains all current
registrations and applications for registration up-to-date and shall timely pay
all fees associated with such current applications and registrations.  MacGregor
shall, with respect to the Patents and MGC Trademarks, maintain all current
registrations and applications for registration up-to-date and shall timely pay
all fees associated with such current applications and registrations, except as
expressly provided herein.  Within 90 days of the Effective Date of this
Agreement, Golfsmith and MacGregor shall mutually agree upon the trademarks or
patents for which MacGregor no longer needs to maintain the registration. 
Registrations and any other protection for the MGC and MacGregor Trademarks
shall be obtained only by MacGregor and MacGregor Corporation, respectively, in
its name.  Golfsmith shall not directly or indirectly apply for or attempt to
register for itself or others any of the Licensed Trademarks, nor claim any
common law or similar rights in the Licensed Trademarks, anywhere in the world.

 

(d)          Authorization.  Licensor authorizes and requests any official
throughout the Territory, whose duty is to register and record rights in
trademark registrations, applications for registration of trademarks, and patent
registrations, to record Licensee as the licensee of rights in the Licensed
Trademarks and the Patents.

 

(e)          Infringement.  Golfsmith shall promptly notify MacGregor in writing
of any threatened or suspected infringement of the MacGregor Properties or
MacGregor Trademarks in the Territory of which Golfsmith becomes aware and
Golfsmith will reasonably assist

 

5

--------------------------------------------------------------------------------


 

MacGregor to resist any such infringement.  MacGregor reserves the right to
determine in its absolute discretion whether or not to conduct litigation or
take other action to protect the MacGregor Properties and MacGregor Trademarks
from infringement.  MacGregor shall be entitled to all damages, profits arising
from accounts of profit, or other recovery as a result of any action taken in
respect of any infringement of the MacGregor Properties and MacGregor Trademarks
in the Territory.  In the event MacGregor desires to conduct legal action
involving the MacGregor Properties or MacGregor Trademarks, MacGregor will have
absolute control over any such action, except that MacGregor may not agree to
any settlement or compromise which involves any continuance of the infringing
use without the consent of Golfsmith, such consent not to be unreasonably
withheld.  If MacGregor declines or fails to initiate such action in respect of
any infringement of the MacGregor Properties or MacGregor Trademarks in the
Territory within ninety (90) days after it learns of such infringement, then
Golfsmith shall have the right and discretion (but not the obligation) to
enforce its rights in the MacGregor Properties Trademarks by the institution of
appropriate legal proceedings against such infringers and shall be entitled to
retain any recovery from such suit.

 

5.                                      Royalties.  As compensation for the
rights and licenses granted hereunder, Golfsmith shall pay to MacGregor a $1.75
million dollar (USD) royalty (the “MacGregor Royalty”), payable in eight
(8) quarterly installments of $218,750 dollars with the first quarterly
installment due commencing one (1) year from the Effective Date of this
Agreement and the eighth quarterly installment due ninety (90) days prior to the
third anniversary of the Effective Date.  All payments to MacGregor under this
Agreement will be made in the manner indicated on Exhibit 1 and will be further
made without any deduction or withholding for or on account of any taxes, unless
otherwise required by law.

 

6.                                      Transfer of Ownership.  If and to the
extent that Golfsmith has timely made all MacGregor Royalty payments, upon
receipt of the final quarterly payment, MacGregor shall promptly and
effectively: (i) transfer and assign to Golfsmith all rights, title and interest
in and to the MacGregor Properties in the Territory; (ii) assign to Golfsmith
all exclusive license rights to the MacGregor Trademarks pursuant to the license
agreement with MacGregor Corporation; and (iii) assign to Golfsmith the limited
non-exclusive license rights to the MGJ Trademark rights pursuant to the license
agreement with MacGregor Golf (Japan) Ltd.  Golfsmith and MacGregor

 

6

--------------------------------------------------------------------------------


 

shall also mutually agree on terms for transferring MacGregor’s ownership
interest in MacGregor Corporation to Golfsmith.  MacGregor shall reasonably
assist Golfsmith in perfecting all rights, title and interest to be transferred
under this Agreement.

 

7.                                      Indemnification.

 

(a)                                  Licensor Indemnification.  Licensor will
indemnify, defend and hold Licensee and its related entities harmless from any
third party claim, demand, cause of action (including actions for trademark and
patent infringement), debt or liability (including reasonable attorney fees and
expenses)  (collectively, “Losses”) solely caused by or solely arising from
(i) Licensee’s proper use of the Licensed Trademarks in accordance with the
terms of this Agreement and (ii) Licensee’s practice of inventions covered by
the Patents in the exact form in which such inventions are incorporated into
products which are manufactured and sold by the Licensor on the Effective Date,
without any variations thereto ; provided, however, that (A) Licensor’s
aggregate liability in respect of all claims for indemnification pursuant to
this Section 7(a) shall not exceed the amount of the MacGregor Royalty,
(B) Licensor shall at no time be required to make out-of-pocket payments for
indemnification under this Section 7(a) in excess of that portion of the
MacGregor Royalty that has actually been paid to Licensor at the time of an
indemnity claim, and (C) subject to the provisions of Section 7(b), Licensee
shall have the right to set-off against and deduct from installments of the
MacGregor Royalty not yet paid to Licensor the amount of any indemnifiable
Losses of Licensee under this Section 7(a).  The foregoing indemnity obligation
is conditioned on Licensee promptly notifying Licensor of any indemnified
claims, giving Licensor control of the defense (including through the counsel of
its choice) and settlement of the action, and providing Licensor with reasonable
assistance in the defense and settlement of the action.  Notwithstanding the
foregoing, no claim, demand, cause of action or otherwise shall be settled by
Licensor without consent from Licensee, which consent shall not be unreasonably
withheld or delayed.

 

(b)                                 Licensor hereby acknowledges and consents to
Licensee’s right to set-off against and/or receive by way of deduction from any
payments of the MacGregor Royalty as provided in Section 7(a).  The amount of
such set-off shall be limited to Losses suffered by Licensee that are subject to
indemnification as provided in Section 7(a), subject to the other limitations
set forth

 

7

--------------------------------------------------------------------------------


 

therein.  In the event Licensee elects to exercise its set-off rights as set
forth in this Section 7(b) (a “Set-Off Event”), Licensee shall (i) not less than
ten (10) business days prior to exercising any rights of set-off, notify
Licensor with reasonable specificity of the claims that it reasonably believes
give rise to such right of set-off (including the nature and amount of any such
indemnifiable Losses), such notification to be made to the Licensor in writing 
(a “Set-Off Notice”), (ii) promptly enter into a commercially reasonable escrow
agreement with Licensor and an escrow agent reasonably acceptable to Licensor
(an “Escrow Agent”), which escrow agreement shall provide for customary terms
and conditions upon which amounts deposited with the Escrow Agent by Licensee
are released from escrow following resolution of any dispute involving
indemnifiable Losses that are the subject of such exercise of set-off and
(iii) deposit with the Escrow Agent any and all amounts to be paid to Licensor
which are the subject of such exercise of set-off.  Upon the occurrence of a
Set-Off Event and the delivery of a Set-Off Notice to Licensor in accordance
with this Agreement, the Licensor and Licensee shall attempt in good faith to
resolve any dispute which is the subject of such exercise of set-off promptly by
negotiations between the representatives of the affected parties who have the
authority to settle such dispute.  If such dispute has not been resolved within
thirty (30) days of delivery of the Set-Off Notice, any of the affected parties
may bring suit to resolve such dispute in a court of law in accordance with
Section 13 hereof.

 

(c)                                  Licensee Indemnification.  Licensee agrees
that it is wholly responsible for all Licensed Goods manufactured and sold by
Licensee.  Licensee will indemnify, defend and hold Licensor and its related
entities harmless from any Losses caused solely by or arising solely from
Licensee’s sale of Licensed Goods, including claims for products liability,
patent and copyright infringement or Licensee’s failure to use the Licensed
Trademarks or MacGregor Properties in accordance with the terms of this
Agreement.  The foregoing indemnity obligation is conditioned on Licensor
promptly notifying Licensee of any indemnified claims, giving Licensee control
the defense (including through the counsel of its choice) and settlement of the
action, and providing Licensee with reasonable assistance in the defense and
settlement of the action.  Notwithstanding the foregoing, no claim, demand,
cause of action or otherwise shall be settled by Licensee without consent from
Licensor, which consent shall not be unreasonably withheld or delayed.

 

8

--------------------------------------------------------------------------------


 

8.                                      Termination.  In the event Golfsmith
fails to timely make any quarterly royalty payment or otherwise commits a
material breach of this Agreement which breach is not cured within thirty (30)
days of receipt of notice from Licensor, this Agreement and the licenses granted
hereunder shall automatically terminate.  Notwithstanding the foregoing, upon
termination of this Agreement, Licensee shall not operate its business in any
manner which would falsely suggest to the public that this Agreement is still in
force or that any relationship exists between Licensee and Licensor.  Licensee
shall have the right, after termination of this Agreement, to sell those
Licensed Goods which were manufactured and in Licensee’s inventory prior to
termination, provided that no such products shall be sold more than six
(6) months after the date of termination; provided, however, that in the event
that Licensee has failed to make at least four (4) quarterly royalty payments as
of the date of termination, Licensee shall pay to Licensor a royalty equal to
twenty five percent (25%) of Licensee’s standard list price for the Licensed
Product on each unit of the Licensed Products sold within the first three
(3) months after the termination date and a royalty equal to fifty percent (50%)
of Licensee’s standard list price for the Licensed Product on each unit sold
more than three (3) months after the termination date.

 

9.                                      Assignment.  This Agreement shall inure
to the benefit of and be binding upon the permitted successors and assigns of
the parties.  MacGregor shall have the right to assign all of its rights and
obligations under this Agreement at any time.  Golfsmith may not assign this
Agreement without the prior, written consent of MacGregor, such consent not to
be unreasonably withheld.  Notwithstanding the foregoing, Golfsmith may,
provided that it is compliant with the payments terms herein, without the
consent of MacGregor:  (i) assign or otherwise transfer this Agreement to any
affiliate of Golfsmith, and  (ii) assign or otherwise transfer this Agreement to
an entity succeeding to that portion of Golfsmith’s business to which the
Agreement relates, whether through merger or consolidation, sale of all or
substantially all of its assets, sale of equity interests or otherwise.  For the
avoidance of doubt, any successor to Golfsmith’s rights and obligations under
this Agreement shall remain fully compliant with the payments terms herein or
this Agreement and the licenses granted hereunder shall automatically terminate.

 

10.                               Further Assurances. The parties agree to
execute and deliver at a future date any additional documents that are
reasonably required to perfect or record the rights to the Licensed Trademarks
under this Agreement.

 

9

--------------------------------------------------------------------------------


 

11.                               Bankruptcy.  All licenses granted under this
Agreement (including, but not limited to, the licenses granted under Sections
2(a), 2(b), and 2(c)) are deemed to be, for purposes of Section 365(n) of the US
Bankruptcy Code, licenses of right to “intellectual property” as defined in
Section 101 of the Bankruptcy Code.  The Party not filing for protection under
the Bankruptcy Code may fully exercise all of its rights and elections as a
licensee under the Bankruptcy Code.

 

12.                               Severability.  The provisions of this
Agreement shall be severable, and if any provision of this Agreement shall be
held or declared to be illegal, invalid or unenforceable, such provision shall,
if possible and without waiving rights of appeal, be limited or construed so as
to make it valid and enforceable or, if such limitation or construction is not
possible or would be contrary to the parties’ manifest intentions, such
provision shall be stricken from the Agreement.  In any event, the remainder of
the Agreement shall continue in full force and effect.

 

13.                               Governing Law; Venue.  This Agreement shall be
deemed to be made in and entered into pursuant to the laws of the State of New
York.  The terms of this Agreement (e.g., their interpretation) and all disputes
arising from or related to this Agreement, or any activities under it, shall be
governed by, remedied and resolved in accordance with the laws of New York,
without reference to its conflict of laws principles.  Each of the parties to
this Agreement, by its execution hereof, (i) hereby irrevocably submits to the
exclusive jurisdiction of the United States District Court located in the
Southern District of New York, or if such action may not be brought in federal
court, the state courts of the State of New York  located in the Borough of
Manhattan  for the purpose of any action among any of the parties relating to or
arising in whole or in part under or in connection with this Agreement or the
transactions contemplated hereby and (ii) hereby agrees not to commence any such
action other than before one of the above-named courts.    Notwithstanding the
previous sentence a party may commence any action in a court other than the
above-named courts solely for the purpose of enforcing an order or judgment
issued by one of the above-named courts.

 

14.                               Waiver.  The terms of this Agreement may be
waived, and this Agreement may be amended, only in a writing signed by the party
to be bound thereby.  A waiver of one term shall not be construed as a waiver of
any other term, nor shall a waiver of, or failure to enforce, a term in one
instance be deemed a continuing waiver or a waiver of the provision itself.

 

10

--------------------------------------------------------------------------------


 

15.                               Integration.  This Agreement constitutes the
parties’ entire agreement and understanding with respect to the subject matter
hereof, and supersedes all prior oral and written agreements and
understandings.  No interpretation, change, termination, waiver, or amendment
shall be binding upon either party unless in writing and signed by the party or
its duly authorized officer or agent.

 

16.                               Warranties, Covenants and Representations.

 

(a)                                  Each Party warrants that it (i) has the
power and authority and the legal right to enter into this Agreement and perform
its obligations hereunder and (ii) has taken all necessary action on its part
required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder.  This Agreement has been duly executed
and delivered on behalf of such Party and constitutes a legal, valid and binding
obligation of such Party and is enforceable against it in accordance with its
terms subject to the effects of bankruptcy, insolvency or other laws of general
application affecting the enforcement of creditor rights and judicial principles
affecting the availability of specific performance and general principles of
equity, whether enforceability is considered a proceeding at law or equity.

 

(b)                                 Golfsmith warrants, covenants, and
represents that it shall use the MacGregor Properties solely in connection with
the Licensed Products.

 

17.                               Counterparts.  This Agreement may be executed
in counterparts via facsimile and together shall constitute the entire
agreement.

 

(signature page follows)

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

MACGREGOR:

 

 

MACGREGOR GOLF COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Scott Kane

 

 

Name:

Scott Kane

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

GOLFSMITH:

 

 

GOLFSMITH INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

By:

/s/ Martin E. Hanaka

 

 

Name:

Martin E. Hanaka

 

 

Title:

Chief Executive Officer

 

12

--------------------------------------------------------------------------------


 

Schedule A

MacGregor Golf Company/MacGregor Corporation

Active Trademark List

 

Mark

 

Country

 

Owner

 

Reg #

 

Class / Description

 

Next Action

Eye-O-Matic

 

Australia

 

MacGregor Golf Company

 

1003512

 

28: gymnastic and sporting articles not included in other classes; golf clubs,
golf putters, and golf equipment parts and fittings in this class for all the
aforesaid goods being goods in Class 28.

 

R 5/25/2014

MACGREGOR

 

Australia

 

MacGregor Golf Company

 

A:637778

 

28: Golf equipment in this class.

 

R 8/15/2014

MACTEC

 

Australia

 

MacGregor Golf Company

 

999743

 

28: gymnastic and sporting articles not included in other classes; golf clubs,
golf putters, and golf equipment parts and fittings in this class for all the
aforesaid goods being goods in Class 28.

 

R 4/29/2014

NVG

 

Australia

 

MacGregor Golf Company

 

1029800

 

28: gymnastic and sporting articles not included in other classes; golf clubs,
golf putters, and golf equipment parts and fittings in this class for all the
aforesaid goods being goods in Class 28.

 

R 11/16/2014

RESPONSE

 

Australia

 

MacGregor Golf Company

 

A:767664

 

28: Golf articles in this class including golf clubs

 

R 7/16/2018

TOURNEY

 

Australia

 

MacGregor Golf Company

 

753056

 

25: Articles of clothing, sports clothing, uniforms.o

28: Toys, games and playthings; sporting, fishing and gymnastic articles;
particularly golf articles; golf apparatus and equipment; parts of the aforesaid
goods; gymnastic and sporting articles not included in other classes.

 

R 1/21/2018

TOURNEY w/ lion&unicorn design

 

Australia

 

MacGregor Golf Company

 

509495

 

28: All goods in class 28, sporting goods, including golf equipment.

 

R 4/27/2016

V-CAVITY WEIGHTED

 

Australia

 

MacGregor Golf Company

 

906430

 

Class 28: golf clubs

 

R 3/18/2012

VIP

 

Australia

 

MacGregor Golf Company

 

1003544

 

28: gymnastic and sporting articles not included in other classes; golf clubs,
golf putters, and golf equipment parts and fittings in this class for all the
aforesaid goods being goods in Class 28.

 

R 5/25/2014

VIP (design)

 

Australia

 

MacGregor Golf Company

 

674749

 

28: Golfing equipment in this class including golf clubs and golf balls

 

R 10/10/2015

TOURNEY

 

Austria

 

MacGregor Golf Company

 

126 847

 

 

 

 

TOURNEY

 

Benelux

 

MacGregor Golf Company

 

111192

 

25: golf accessories

28: golf accessories, namely, clubs, balls, tees and bags

 

R 6/24/2009

TOURNEY and Design

 

Benelux

 

MacGregor Golf Company

 

464028

 

25: clothing articles

28: golf equipment - not included in other classes

 

R 4/28/2009

 

1

--------------------------------------------------------------------------------


 

Schedule A

MacGregor Golf Company/MacGregor Corporation

Active Trademark List

 

Mark

 

Country

 

Owner

 

Reg #

 

Class / Description

 

Next Action

DX

 

Canada

 

MacGregor Golf Company

 

209869

 

Golf clubs, balls, and bags.

 

R 10/3/2020

FORGED MADE EASY

 

Canada

 

MacGregor Golf Company

 

TMA 664807

 

Golf clubs.

 

R 5/19/2021

IMPACT

 

Canada

 

MacGregor Golf Company

 

TMA466656

 

Golf accessories namely golf clubs

 

R 11/29/2011

MACTEC

 

Canada

 

MacGregor Golf Company

 

TMA720340

 

Golf equipment, namely golf clubs, golf putters, and head covers for the
aforesaid, and golf bags

 

R 8/6/2023

MOI

 

Canada

 

MacGregor Golf Company

 

646168

 

Golf clubs

 

R 8/19/2020

MT

 

Canada

 

MacGregor Golf Company

 

209872

 

Golf clubs, balls and bags.

 

R 10/3/2020

RESPONSE

 

Canada

 

MacGregor Golf Company

 

TMA692561

 

Golf clubs

 

R 7/20/2022

TOURNEY

 

Canada

 

MacGregor Golf Company

 

178855

 

Golf clubs, balls, bags; shoes and shirts.

 

R 10/15/2011

V-FOIL

 

Canada

 

MacGregor Golf Company

 

601690

 

Golf clubs.

 

R 2/9/2019

VIP

 

Canada

 

MacGregor Golf Company

 

177099

 

Golf equipment, clubs, balls and bags.

 

R 7/23/2011

MT

 

Denmark

 

MacGregor Golf Company

 

VR197501194, 19750314

 

28: Golf equipment

 

R 3/14/2015

TOURNEY

 

Denmark

 

MacGregor Golf Company

 

02115/1970

 

28: Golf equipment

 

R 7/3/2010

VIP

 

Denmark

 

MacGregor Golf Company

 

977/1976

 

28: Golf clubs, golf bags, golf balls and tennis rackets.

 

R 3/5/2016

DX

 

European Community

 

MacGregor Golf Company

 

2712560

 

28: Golf clubs, balls and bags; golf equipment.

 

R 5/27/2012

EYE-O-MATIC

 

European Community

 

MacGregor Golf Company

 

3761046

 

28: Sporting and games articles and equipment; golf apparatus and equipment;
golf clubs, golf putters and head covers for the aforesaid; golf club handle
grips; golf balls; golf bags; caddy bags; golf markers; golf tees; golf gloves;
toys; games and playthings, all relating to or based on the game of golf; parts
and fittings for the aforesaid goods.

 

R 4/21/2014

Lion & Unicorn (design)

 

European Community

 

MacGregor Golf Company

 

601930

 

25: Clothing, footwear and headgear

28: Games and playthings; sporting, fishing and gymnastic articles and devices,
including golf articles and equipment.

 

R 7/29/2017

MACTEC

 

European Community

 

MacGregor Golf Company

 

3761053

 

28: Sporting and games articles and equipment; golf apparatus and equipment;
golf clubs, golf putters and head covers for the aforesaid; golf club handle
grips; golf balls; golf bags; caddy bags; golf markers; golf tees; golf gloves;
toys; games and playthings, all relating to or based on the game of golf; parts
and fittings for the aforesaid goods

 

R 4/21/2014

 

2

--------------------------------------------------------------------------------


 

Schedule A

MacGregor Golf Company/MacGregor Corporation

Active Trademark List

 

Mark

 

Country

 

Owner

 

Reg #

 

Class / Description

 

Next Action

MOI

 

European Community

 

MacGregor Golf Company

 

3584091

 

28: Sporting goods, golf clubs, golf bags, bags for golf clubs, golf balls,
containers for golf balls.

 

R 2/16/2014

NVG

 

European Community

 

MacGregor Golf Company

 

4227451

 

28: Sporting and games articles and equipment; golf apparatus and equipment;
golf clubs, golf putters and head covers for the aforesaid; golf club handle
grips; golf balls; golf bags; caddy bags; golf markers; golf tees; golf gloves;
toys; games and playthings, all relating to or based on the game of golf; parts
and fittings for the aforesaid goods.

 

R 2/11/2015

RESPONSE

 

European Community

 

MacGregor Golf Company

 

4227476

 

28: Sporting and games articles and equipment; golf apparatus and equipment;
golf clubs, golf putters and head covers for the aforesaid; golf club handle
grips; golf balls; golf bags; caddy bags; golf markers; golf tees; golf gloves;
toys; games and playthings, all relating to or based on the game of golf; parts
and fittings for the aforesaid goods.

 

R 2/11/2015

RESPONSE Z/T

 

European Community

 

MacGregor Golf Company

 

3761061

 

28: Sporting and games articles and equipment; golf apparatus and equipment;
golf clubs, golf putters and head covers for the aforesaid; golf club handle
grips; golf balls; golf bags; caddy bags; golf markers; golf tees; golf gloves;
toys; games and playthings, all relating to or based on the game of golf; parts
and fittings for the aforesaid goods.

 

R 4/21/2014

TOURNEY

 

European Community

 

MacGregor Golf Company

 

591859

 

25: Articles of clothing, sports clothing, uniforms.

28: Toys, games and playthings; sporting, fishing and gymnastic articles;
particularly golf articles; golf apparatus and equipment; parts of the aforesaid
goods; articles not included in other classes; ornaments and decorations for
Christmas trees.

 

R 7/25/2017

 

3

--------------------------------------------------------------------------------


 

Schedule A

MacGregor Golf Company/MacGregor Corporation

Active Trademark List

 

Mark

 

Country

 

Owner

 

Reg #

 

Class / Description

 

Next Action

VIP

 

European Community

 

MacGregor Golf Company

 

3761079

 

28: Sporting and games articles and equipment; golf apparatus and equipment;
golf clubs, golf putters and head covers for the aforesaid; golf club handle
grips; golf balls; golf bags; caddy bags; golf markers; golf tees; golf gloves;
toys; games and playthings, all relating to or based on the game of golf; parts
and fittings for the aforesaid goods.

 

R 4/21/2014

TOURNEY and Design

 

Finland

 

MacGregor Golf Company

 

111280

 

25: Clothing articles

28: gymnastic and sporting articles

 

R 3/20/2011

DX

 

France

 

MacGregor Golf Company

 

1277409

 

28: Gymnastics apparatus and sport (except clothing), and in particular general
supplies for competions athletic, namely for basketball, volleyball, football
and baseball, bullets, balloons and bats for games above, clubs, balls, and golf
bags, tennis rackets and all accessories and equipment for sports above.

 

R 6/27/2014

VIP

 

France

 

MacGregor Golf Company

 

1277412

 

28: Golf clubs, balls and bags.

 

R 05/31/2014

THE FAT LADY SWINGS

 

Germany

 

MacGregor Golf Company

 

39532062

 

28: Golf putters

 

R 8/31/2015

VIP

 

Germany

 

MacGregor Golf Company

 

972782

 

28: Paraphernalia for all kinds of athletic contests, namely, basketballs;
volleyballs; footballs; softballs; baseballs and bats; golf clubs, balls and
bags and tennis rackets as well as tennis balls.

 

R 05/31/2014

Lion & Unicorn

 

Mexico

 

MacGregor Golf Company

 

588122

 

28: Golf clubs, golf balls, golf bags.

 

R 8/3/2018

TOURNEY

 

Mexico

 

MacGregor Golf Company

 

589501

 

28: Toys, games and playthings, sporting, fishing and gymnastic articles,
particularly golf articles; golf apparatus and equipment; parts of the aforesaid
goods, articles not included in other classes.

 

R 8/3/2018

Eye-O-Matic

 

New Zealand

 

MacGregor Golf Company

 

712877

 

28: gymnastic and sporting articles not included in other classes; golf clubs,
golf putters, and golf equipment; parts and fittings in this class for all the
aforesaid goods

 

R 3/16/2014

 

4

--------------------------------------------------------------------------------


 

Schedule A

MacGregor Golf Company/MacGregor Corporation

Active Trademark List

 

Mark

 

Country

 

Owner

 

Reg #

 

Class / Description

 

Next Action

MACTEC

 

New Zealand

 

MacGregor Golf Company

 

711626

 

28: gymnastic and sporting articles not included in other classes; golf clubs,
golf putters, and golf equipment; parts and fittings in this class for all the
aforesaid goods.

 

R 10/31/2013

NVG

 

New Zealand

 

MacGregor Golf Company

 

A: 721479

 

28: Gymnastic and sporting articles not incluided in other classes; golf clubs,
golf putters and golf equipment, parts and fittings in this class for all the
aforesaid goods

 

R 10/27/2014

RESPONSE

 

New Zealand

 

MacGregor Golf Company

 

295295

 

28: Golf equipment in this class including golf clubs, golf bags and golf gloves

 

R 7/16/2015

TOURNEY

 

New Zealand

 

MacGregor Golf Company

 

287443

 

28: Toys, games, playthings; sporting, fishing and gymnastic articles,
particularly golf articles; golf apparatus and equipment; parts of the aforesaid
goods; sporting articles not included in other classes.

 

R 1/21/2015

Tourney

 

New Zealand

 

MacGregor Golf Company

 

B192726

 

28: Sporting goods in this class, including golf equipment and golfing
requisites in this class.

 

R 4/27/2010

V-FOIL

 

New Zealand

 

MacGregor Golf Company

 

654069

 

28: Golf clubs.

 

R 3/18/2009

VIP

 

New Zealand

 

MacGregor Golf Company

 

B221917

 

28: Gymnastic and sporting articles (not included in other classes) including
golf clubs; parts and fittings in this class for the foregoing goods.

 

R 10/5/2013

Tourney

 

Norway

 

MacGregor Golf Company

 

143591

 

25: Clothing.

28: Sporting goods, golf equipment, namely golf bags, golf clubs, golf tees.

 

R 12/13/2010

TOURNEY

 

Norway

 

MacGregor Golf Company

 

80045

 

28: All goods in this class.

 

R 9/4/2010

MACGREGOR

 

Phillippines

 

MacGregor Golf Company

 

4-1994-92950

 

25: Golf shoes

 

R 7/24/2020

MACTEC

 

South Africa

 

MacGregor Golf Company

 

A: 2006/12560

 

28: Golf clubs

 

R 8/15/2014

NVG

 

South Africa

 

MacGregor Golf Company

 

A: 2006/05152

 

28: Golf clubs

 

Pending

Tourney

 

South Africa

 

MacGregor Golf Company

 

89/3788

 

28: Games and playthings; golf articles and equipment and all other sporting and
gymnastic articles and equipment included in this class.

 

R 4/28/2009

TOURNEY

 

South Africa

 

MacGregor Golf Company

 

B69/6094

 

28: All goods included in this class.

 

R 12/17/2009

VIP

 

South Africa

 

MacGregor Golf Company

 

B74/2740

 

28: Golf equipment of all kinds, including golf clubs, balls and bags; games and
playthings; gymnastic and sporting articles (except clothing); ornaments and
decorations for Christmas trees.

 

Pending

 

5

--------------------------------------------------------------------------------


 

Schedule A

MacGregor Golf Company/MacGregor Corporation

Active Trademark List

 

Mark

 

Country

 

Owner

 

Reg #

 

Class / Description

 

Next Action

TOURNEY

 

Spain

 

MacGregor Golf Company

 

607177

 

28: golf balls and clubs

 

R 1/24/2010

TOURNEY and Design

 

Spain

 

MacGregor Golf Company

 

1329457

 

28: gymnastic and sporting articles, inclusive of those used for playing golf,
not included in other classes

 

R 10/22/2010

VIP

 

Sweden

 

MacGregor Golf Company

 

151361

 

28: Basketballs; volleyballs; footballs; softballs; baseballs and bats; golf
clubs, balls and bags; tennis rackets; and protective padding for athletic
contests and related accessories and equipment for playing these sports.

 

R 5/9/2015

TOURNEY

 

Switzerland

 

MacGregor Golf Company

 

464052

 

25: Articles of clothing, sports clothing, uniforms. o

28: Toys, games and playthings; gymnastic and sporting articles; golf apparatus
and golf equipment.

 

R 1/21/2018

Tourney design

 

Switzerland

 

MacGregor Golf Company

 

372259

 

25: Clothing, sporting goods. o

28: Golf equipment.

 

R 4/27/2009

TOURNEY

 

United Kingdom

 

MacGregor Golf Company

 

1382352

 

25: Articles of sports clothing, footwear; all included in this class.

28: Sporting articles and parts and fittings therefor; all included in Class 28.

 

R 4/29/2016

VIP

 

United Kingdom

 

MacGregor Golf Company

 

1030260

 

28: Golf clubs, golf bags, head covers for golf clubs, and parts included in
this class and all the aforesaid goods.

 

R 5/31/2015

CUP FACE 360°

 

United States

 

MacGregor Golf Company

 

3,288,918

 

28: Golf club heads; golf clubs

 

A 9/4/2013

DCT

 

United States

 

MacGregor Golf Company

 

A:77458979

 

28: Golf club heads; Golf clubs; Golf putters

 

Pending

DX

 

United States

 

MacGregor Golf Company

 

879423

 

28: Golf clubs and golf bags.

 

R 10/28/2009

EYE-O-MATIC

 

United States

 

MacGregor Golf Company

 

2933303

 

28: Golf clubs

 

A 3/15/2011

EZ OUT

 

United States

 

MacGregor Golf Company

 

3016353

 

28: Golf clubs

 

A 11/15/2011

FORGED MADE EASY

 

United States

 

MacGregor Golf Company

 

2861471

 

28: golf clubs

 

A 7/6/2010

LFF

 

United States

 

MacGregor Golf Company

 

2727987

 

28: Golf clubs

 

A 6/17/2009

MacGregor (script)

 

United States

 

MacGregor Golf Company

 

137977

 

28: Golf balls; golf clubs and their parts thereof.

 

R 12/14/2010

MacGregor (script)

 

United States

 

MacGregor Golf Company

 

930423

 

16, 18, 20, 22, 25, 28: Golf balls, tennis balls, golf bags, and golf tees.

 

R 3/7/2012

MACTEC

 

United States

 

MacGregor Golf Company

 

2921798

 

28: golf clubs.

 

A 1/25/2010

MOI

 

United States

 

MacGregor Golf Company

 

2824555

 

28: Sporting goods, namely, golf putters.

 

A 3/23/2010

MT

 

United States

 

MacGregor Golf Company

 

1127578

 

28: Golf clubs.

 

R 12/10/2009

MT and design

 

United States

 

MacGregor Golf Company

 

1686548

 

28: Golf clubs.

 

R 5/12/2012

 

6

--------------------------------------------------------------------------------


 

Schedule A

MacGregor Golf Company/MacGregor Corporation

Active Trademark List

 

Mark

 

Country

 

Owner

 

Reg #

 

Class / Description

 

Next Action

NVG

 

United States

 

MacGregor Golf Company

 

3032074

 

28: golf clubs

 

A 12/20/2011

The Fat Lady Swings

 

United States

 

MacGregor Golf Company

 

2781543

 

28: Sporting goods, namely golf putters

 

A 11/11/2009

TOURNEY

 

United States

 

MacGregor Golf Company

 

2500355

 

28: Golf balls, golf clubs and golf club parts, namely, golf club heads, golf
club grips, golf club shafts.

 

R 10/23/2011

VIP

 

United States

 

MacGregor Golf Company

 

1113249

 

28: Golf clubs.

 

R 2/13/2009

VIP (design)

 

United States

 

MacGregor Golf Company

 

865675

 

28: Golf clubs and bags.

 

R 3/4/2009

TOURNEY

 

Venezuela

 

MacGregor Golf Company

 

65007-F

 

Local 22

 

Pending

 

7

--------------------------------------------------------------------------------


 

Schedule B

MacGregor Golf Company/MacGregor Corporation

Active Trademark List

 

Mark

 

Country

 

Owner

 

Reg #

 

Class / Description

 

Next Action

MACGREGOR

 

Argentina

 

MacGregor Corporation

 

2195630

 

28: Golf clubs, golf balls, golf bags, golf tees

 

R 11/14/2017

MACGREGOR

 

Austria

 

MacGregor Corporation

 

67374

 

25:

28:

 

R 7/18/2010

MACGREGOR

 

Benelux

 

MacGregor Corporation

 

44167

 

25: uniforms used in the playing of sports; uniforms, shoes, gloves and socks
which are of a type made expressly for and normally used only in the playing of
a game or sport or in a field or track event

28: Golf clubs, golf balls, golf bags, and other fittings for golf not included
in other classes.

 

R 6/24/2010

MACGREGOR

 

Benelux

 

MacGregor Corporation

 

111193

 

28: Golf clubs, golf balls, golf bags, and other fittings for golf not included
in other classes

 

R 6/24/2010

MacGREGOR

 

Canada

 

MacGregor Corporation

 

UCA18124

 

(1) Golf clubs, bags, markers, tees, slings, travel covers and golf bag slings.
(2) Paraphanelia for all kinds of athletic contests, namely, basketballs,
soccerballs, volleyballs, footballs, medicine balls, speed balls, tetherballs,
softballs, baseballs, baseball bats, tennis rackets, boxing gloves; protective
padding for athletic contests such as football, soccer, baseball, softball,
namely leg guards, masks, body protectors, knee pads, elbow pads, shin guards,
face guards, protective padding for boxers namely ear and face protectors and
leg guards, bags for baseball and softball bats, and gloves and mitts for
baseball and softball. (3) Carryalls, (small pieces of baggage for carrying
sports equipment); umbrellas, tennis balls, travel cover (cover for golfing
equipment, articularly for travel); golf bag sling.

 

R 6/16/2018

MACGREGOR

 

European Community

 

MacGregor Corporation

 

601880

 

25: Golf shoes.

28: Toys, games and playthings, sporting and gymnastic articles, golf apparatus
and equipment; parts of the aforesaid goods.

 

R 7/30/2017

MACGREGOR

 

Germany

 

MacGregor Corporation

 

886972

 

28:

 

R 12/17/2009

MACGREGOR

 

Hong Kong

 

MacGregor Corporation

 

1970B1412

 

28: Golf clubs, golf balls, golf bags, tennis rackets, tennis balls, badminton
rackets, nets, birds and golf club covers.

 

R 9/3/2014

 

1

--------------------------------------------------------------------------------


 

Schedule B

MacGregor Golf Company/MacGregor Corporation

Active Trademark List

 

Mark

 

Country

 

Owner

 

Reg #

 

Class / Description

 

Next Action

MACGREGOR

 

Korea

 

MacGregor Corporation

 

106204

 

28: golf clubs, golf balls, and golf bags.

 

R 10/22/2014

MACGREGOR

 

Mexico

 

MacGregor Corporation

 

A:342299

 

28: Golf clubs, golf balls, golf bags.

 

Pending

MACGREGOR

 

New Zealand

 

MacGregor Corporation

 

712876

 

28: gymnastic and sporting articles not included in other classes; golf clubs,
golf putters, and golf equipment; parts and fittings in this class for all the
aforesaid goods.

 

R 5/25/2014

MACGREGOR

 

New Zealand

 

MacGregor Corporation

 

212466

 

25: Golf shoes.

 

R 8/27/2012

MACGREGOR

 

South Africa

 

MacGregor Corporation

 

B69/4892

 

28: Sporting articles and equipment of all kinds; games and playthings,
excluding dolls’ clothing.

 

R 10/16/2009

MACGREGOR

 

Switzerland

 

MacGregor Corporation

 

379294

 

25: Games and playthings, sports equipment and sports clothing, uniforms, shoes,
gloves and socks used for sports and gymnastics.

28: Games and playthings, sports equipment and sports clothing, uniforms, shoes,
gloves and socks used for sports and gymnastics.

 

R 01/28/2010

 

2

--------------------------------------------------------------------------------


 

Schedule B

MacGregor Golf Company/MacGregor Corporation

Active Trademark List

 

Mark

 

Country

 

Owner

 

Reg #

 

Class / Description

 

Next Action

MACGREGOR

 

Taiwan

 

MacGregor Corporation

 

200068

 

Local 86: All kinds of toys for children, baseball, bat, mitten, soft baseball,
basketball, football, volleyball, muffler, exercise equipment, namely, exercise
weights, exercise weight cuffs, hand-weights, leg weights, wrist weights, ankle
weights, free weights, barbells, dumbbells and dumbbell sets; exercise benches
and bench accessories, namely, flat benches, incline benches, flat to incline
benches; exercise racks; exercise bars, namely, spring bar tension sets;
exercise doorway gym bars, sit up bars push up bars; portable support structures
for exercise, exercise tables, inversion tables; weight-lifting machines,
namely, lateral machines, squat machines, leg presses, angled back machines;
exercising equipment and exercise machines, namely, manually operated jogging
machines, rowing machines, powered treadmills for running, pulleys, rowing
machines, exercise treadmills, step machines, stationary exercise bicycles;
manually-operated exercise equipment, namely, manual leg exercisers, hand-held
exercisers, bending bars, chest pulls, gym rollers, exercise doorway straps;
gymnastic apparatus, namely, gymnastic horizontal and parallel bars, gymnastic
training stools, gymnastic vaulting horses; gymnastics rings; exercise balls,
jump ropes, hand grips for exercise, weightlifting and gymnastics,
weight-lifting belts, boxing bags, boxing gloves, and exercise trampolines,
elbow guards for athletic use; elbow pads for athletic use; archery equipment,
namely, archery bow arm guard, arrow fletching devices, arrow, non-telescopic
bow sights, quivers; hunting bows; crossbows; athletic equipment, namely, mouth
guards, shin guards, chest protectors, wrist guards, arm guards, calf guards,
throat protectors for athletic use; athletic protective pads, namely, knee pads,
elbow pads, shin pads, athletic supporters; badminton equipment, namely,
badminton rackets shuttlecocks, badminton uprights; paddle ball games; ball
pitching machines; balls for all kinds of sports, namely, billiard balls,
bowling balls, field hockey balls, squash balls, tennis balls, handballs, net
balls, playground balls, sport balls, racket balls, rubber action balls, rugby
balls, tether balls, basketball equipment, namely, basketball goals; basketball
nets; backboards for basketball; softball bats; batting globes; billiard game
equipment, namely billiard balls, billiard bridges, billiard bumpers, billiard
chalk, billiard cues, billiard cue racks, billiard cushions, billiard tables,
billiard tally balls, billiard tips, billiard mangles; body boards; fins for
body boards; leashes for body boards; restraint straps for body boards; bowling
equipment, namely, bowling ball returns; bowling deflectors; bowling pins;
bowling pinsetters and parts therefore; dart board playing equipment, namely,
dart boards, dart carrying cases; darts; dart board cases; cricket equipment,
namely, cricket balls, cricket bats, wickets; field hockey equipment, namely,
field hockey balls, field hockey goalie pads, field hockey sticks, football
equipment, namely, football body protectors, football shoulder pads, football
girdles; karate equipment, namely, karate gloves, karate kick pads, karate shin
pads, karate target pads; lacrosse equipment, namely, lacrosse balls; lacrosse
sticks; baseball equipment, namely, baseball bats, grip tape for baseball bars,
baseball batting gloves, baseball batting tees, baseball catchers’ mitts;
baseball first basemen’s mitts; softball equipment, namely, softball mitts,
softball bats, softball gloves; table tennis equipment, namely, table tennis
balls, table tennis nets, table tennis paddles or rackets, table tennis post
sets, table tennis tables, tennis equipment, namely, tennis rackets, tennis
nets, grip rapes for rackets; volleyball equipment, namely, volleyball net
antennas, volleyball nets, volleyball uprights, equipment for use in water
sports; water-ski equipment, namely, water-skis, water-ski bindings, water-ski
rope bridles and handles, water-ski handles, water-ski ropes, water-ski tow
harnesses, water-ski row ropes; kick board flotation devices for recreational
use; surfboards; surfboard fins; swim fins; fins for body boards; float
mattresses or pads for recreational use; swim floats for recreational use;
twirling batons; golf balls, golf clubs, golf tees, golf club heads, golf
practicers, golf green pins

 

R 12/15/2010

MACGREGOR

 

Taiwan

 

MacGregor Corporation

 

211831

 

Local 50: Sport article bag, attaché case, traveling bag, traveling case.

 

R 5/15/2013

MACGREGOR

 

Taiwan

 

MacGregor Corporation

 

215076

 

Local 43: Baseball caps, safety caps and helmets.

 

R 6/30/2013

MacGregor

 

Venezuela

 

MacGregor Corporation

 

14836

 

Class 22: sporting articles, equipment and articles for football, basketball,
boxing, golf and all other sports

 

R 5/23/2014

MACGREGOR

 

Venezuela

 

MacGregor Corporation

 

39716-S

 

Class 22: sporting articles, equipment and articles for football, basketball,
boxing, golf and all other sports

 

R 4/27/2016

 

3

--------------------------------------------------------------------------------


 

Schedule B

MacGregor Golf Company/MacGregor Corporation

Active Trademark List

 

Mark

 

Country

 

Owner

 

Reg #

 

Class / Description

 

Next Action

MACGREGOR (in Katakana)

 

Japan

 

MacGregor Corporation

 

666788

 

Local 24: Balls for baseball, basketball, soccer, volleyball, softball games,
golf clubs, balls and bags, tennis balls, rackets, and nets, boxing gloves,
leggings and other athletic guards, baseball bats, mitts and gloves, other
sporting goods. RECLASSIFIED INTERNATIONAL 28

 

R 2/10/2015

MacGregor (script)

 

Australia

 

MacGregor Corporation

 

637778

 

28: Golf equipment in this class

 

R 8/15/2014

MacGregor (script)

 

China

 

MacGregor Corporation

 

998053

 

28: Golf equipment.

 

R 5/06/2017

MacGregor (script)

 

Finland

 

MacGregor Corporation

 

203722

 

28: sporting goods in this class, including golf equipment and golfing
requisites in this class.

 

R 12/31/2016

MacGregor (script)

 

Hong Kong

 

MacGregor Corporation

 

19790921

 

28: Golf clubs, golf balls, golf bags, golf accessories, basket balls, and
baseball gloves.

 

R 2/2/2012

MacGregor (script)

 

Indonesia

 

MacGregor Corporation

 

271854

 

28: Games and playthings, ornament and decorations for Christmas tree.

 

R 8/17/2011 to 2012

MacGregor (script)

 

Japan

 

MacGregor Corporation

 

416879

 

Local 65: Balls for baseball, basketball, soccer, volleyball, football, softball
games, golf clubs, balls and bags, tennis balls, rackets, and nets, boxing
gloves, leggings and other athletic guards, baseball mitts and gloves, other
sporting and recreational goods.

 

R 10/31/2012

MacGregor (script)

 

Japan

 

MacGregor Corporation

 

4354288

 

25: Golf shoes and other special sporting, gymnastic footwear.

 

R 1/21/2010

MacGregor (script)

 

Korea

 

MacGregor Corporation

 

105576

 

28: Golf clubs, golf balls, and golf club bags, tees, tee holders, caddie bags
and head covers.

 

R 10/5/2014

MacGregor (script)

 

Malaysia

 

MacGregor Corporation

 

2003/13420

 

28: Sporting and gymnastics articles; golf apparatus and equipment

 

R 10/3/2013

MacGregor (script)

 

Norway

 

MacGregor Corporation

 

170038

 

Class 25: Sports clothing, golf shoes, golf equipment in the form of hats, caps,
jackets, shirts and gloves. o

Class 28: Golf clubs, golf bags, golf balls, golf tees, manual golf cards for
golf bags with golf clubs, golf balls and other golf equipment; as well as
components for all the above goods.

 

R 11/16/2015

 

4

--------------------------------------------------------------------------------


 

Schedule B

MacGregor Golf Company/MacGregor Corporation

Active Trademark List

 

Mark

 

Country

 

Owner

 

Reg #

 

Class / Description

 

Next Action

MacGregor (script)

 

Norway

 

MacGregor Corporation

 

85546

 

28: Paraphernalia for all kinds of athletic contests, namely, basketballs,
soccer balls, volley balls, footballs, medicine balls, speed balls, tether balls
softballs, baseballs, baseball hats, golf clubs, tennis rackets, boxing gloves;
protective padding for athletic contests such as footballs, soccer, baseball and
other ball games; namely leg guards, masks, body protectors, knee pads, elbow
pads, shin guards, face guards; protective padding for boxers, namely, ear and
face protectors and leg guards; bags for baseball and softball bats.

 

R 7/20/2012

MacGregor (script)

 

Taiwan

 

MacGregor Corporation

 

118818

 

Local 86: Golf balls, golf clubs, baseball gloves and baseballs.

 

R 7/31/2009

MacGregor (script)

 

Taiwan

 

MacGregor Corporation

 

225581

 

Local 48: Sport shoes.

 

R 10/30/2013

MacGregor (script)

 

Taiwan

 

MacGregor Corporation

 

240599

 

Local 51: Umbrellas.

 

R 3/31/2014

MacGregor (script)

 

Taiwan

 

MacGregor Corporation

 

653686

 

Local 41: Golf shoes. Associated with #225581

 

 

MacGregor (script)

 

Thailand

 

MacGregor Corporation

 

136958

 

28: Golf clubs, golf balls, golf tees, golf club head covers, golf ball markers,
golf putters, golf club grips and shaft.

 

R 9/27/2009

MacGregor (script)

 

Philippines

 

MacGregor Corporation

 

044065

 

28: Golf clubs, golf ball, golf bags

 

R 4/19/2009

MacGregor VIP

 

Hong Kong

 

MacGregor Corporation

 

19821120

 

28: Golf clubs, golf bags, head covers for golf clubs and parts included in
Class 28 of all the aforesaid goods.

 

R 6/27/2012

 

5

--------------------------------------------------------------------------------


 

Schedule C

MacGregor Golf Company/MacGregor Corporation

Active Trademark List

 

Mark

 

Country

 

Owner

 

Reg #

 

Class / Description

 

Next Action

Ceramite

 

Japan

 

MacGregor Golf Company

 

1767544

 

Local 24

 

R 5/30/2015

CERA-MITE

 

Japan

 

MacGregor Golf Company

 

1801353

 

28:

 

R 8/29/2015

Classic

 

Korea

 

MacGregor Golf Company

 

105579

 

28: Golf Clubs

 

R 10/5/2014

DX

 

Hong Kong

 

MacGregor Golf Company

 

1980B0057

 

28: Golf clubs.

 

R 10/10/2012

DX

 

Thailand

 

MacGregor Golf Company

 

136960

 

28: Golf clubs, golf balls, golf tees, golf clubs head covers, golf ball
markers, golf putters, golf club grips and shafts.

 

R 9/27/2009

DX

 

Thailand

 

MacGregor Golf Company

 

137205

 

25: Shirts, pants, shorts, sweaters, jackets, gloves, socks, belts, hats and
shoes, all the said goods used in the sport of golf.

 

R 9/27/2009

EYE-O-MATIC

 

Korea

 

MacGregor Golf Company

 

105578

 

43: Golf clubs and golf balls.

 

R 10/5/2014

Finesse

 

Korea

 

MacGregor Golf Company

 

105574

 

28: Golf clubs, golf balls and golf bags

 

R 10/5/2014

FORGED MADE EASY

 

China

 

MacGregor Golf Company

 

A:3554801

 

28: Golf clubs.

 

R 8/27/2015

IRON MASTER

 

Japan

 

MacGregor Golf Company

 

1761644

 

Local 24

 

R 4/23/2015

IRON MASTER

 

Korea

 

MacGregor Golf Company

 

015585

 

43: golf clubs

 

R 10/5/2014

Lion & Horse

 

Japan

 

MacGregor Golf Company

 

1741356

 

Local 21:

 

R 1/23/2015

Lion & Unicorn

 

China

 

MacGregor Golf Company

 

1298152

 

28: Golf clubs, golf balls, golf bags.

 

R 7/27/2009

Lion & Unicorn

 

Indonesia

 

MacGregor Golf Company

 

433897

 

28: Golf equipment.

 

R 2/26/2018

Lion & Unicorn

 

Malaysia

 

MacGregor Golf Company

 

98 001914

 

28: Golf equipment.

 

R 2/20/2018

Lion & Unicorn

 

Singapore

 

MacGregor Golf Company

 

T98/00994D

 

28: Golf apparatus, namely golf clubs, golf balls, golf bags; parts and fittings
for the aforesaid goods.

 

R 6/6/2018

Lion & Unicorn

 

Taiwan

 

MacGregor Golf Company

 

844288

 

28: Toys, golf clubs, golf bags, golf balls and golf tees.

 

R 3/15/2009

MACEASY

 

Japan

 

MacGregor Golf Company

 

3029646

 

28: Sporting Goods

 

R 3/31/2015

MACGREGOR

 

Phillippines

 

MacGregor Golf Company

 

4-1994-92950

 

25: Golf shoes

 

R 7/24/2020

MACGREGOR (script)

 

China

 

MacGregor Golf Company

 

781654

 

25: Shoes golf.

 

R 10/6/2015

MacGregor (script)

 

Malaysia

 

MacGregor Golf Company

 

93009932

 

25: Sports shoes, including golf shoes, including all in Class 25

 

R 12/18/2010

MACGREGOR (stylized)

 

Japan

 

MacGregor Golf Company

 

1801354

 

28:

 

R 8/29/2015

MACGREGOR GOLF

 

Indonesia

 

MacGregor Golf Company

 

439663

 

28: Golf clubs, golf balls, golf bags

 

R 2/26/2018

MACGREGOR GOLF

 

Indonesia

 

MacGregor Golf Company

 

439294

 

25: Articles of clothing, sports clothing, uniforms

 

R 2/26/2018

MACGREGOR GOLF

 

Malaysia

 

MacGregor Golf Company

 

A:98001684

 

28: Toys, games and playthings, sporting and gymnastics articles; golf apparatus
and equipment; all included in Class 28

 

Pending

MACTEC

 

China

 

MacGregor Golf Company

 

A:3679475

 

18: Bags

 

R 8/7/2015 to 2/6/2016

MACTEC

 

China

 

MacGregor Golf Company

 

A:3679476

 

25: Clothes

 

R 10/7/2015 to 4/6/2016

 

1

--------------------------------------------------------------------------------


 

Schedule C

MacGregor Golf Company/MacGregor Corporation

Active Trademark List

 

Mark

 

Country

 

Owner

 

Reg #

 

Class / Description

 

Next Action

MACTEC

 

China

 

MacGregor Golf Company

 

A:3679504

 

28: Sporting Goods

 

R 7/14/2015 to 1/13/2016

MACTEC

 

Hong Kong

 

MacGregor Golf Company

 

300048816

 

18: Bags, umbrellas

25: Clothing, footwear, headgear, windbreakers, sweaters, vests, shirts, socks,
pants, hats, caps, golf shoes

28: Golf clubs, caddie bags, gloves for golf

 

R 7/16/2013

MACTEC

 

Japan

 

MacGregor Golf Company

 

3173135

 

25: Clothes

 

R 6/28/2016

MACTEC

 

Korea

 

MacGregor Golf Company

 

597440

 

18: Rucksacks, traveling bags, brief cases, suit bags, packing bags, hand bags,
parasols, umbrellas

25: Windbrakers, sweaters, vests, sweat shirts, sport shirts, polo shirts,
socks, underpants, shorts, hats, caps, golf shoes

28: Golf clubs, golf bags, caddie bags, gloves for golf

 

R 10/24/2014

MACTEC

 

Singapore

 

MacGregor Golf Company

 

T06/112371

 

28: Golf clubs

 

R 6/8/2016

MACTEC

 

Taiwan

 

MacGregor Golf Company

 

1035541

 

28: Sporting Goods

 

R 2/28/2013

MACTEC

 

Taiwan

 

MacGregor Golf Company

 

1090212

 

28: Sporting Goods

 

R 3/16/2014

MACTEC

 

Taiwan

 

MacGregor Golf Company

 

1090213

 

25: Clothes

 

R 3/16/2014

MACTEC

 

Taiwan

 

MacGregor Golf Company

 

1115838

 

18: Bags

 

Pending

MACTEC

 

Japan

 

MacGregor Golf Company

 

2712873

 

25: Special sporting and gymnastic wear, special sporting and gymnastic footwear

28: Game machines; billard equipment; psorting and gymnastic implements

 

R 3/29/2016

MACTEC COMPLETION

 

Japan

 

MacGregor Golf Company

 

A:4885681

 

25: Clothing

28: Sporting goods

 

R 8/05/2015

MACTEC CONCEPT

 

Japan

 

MacGregor Golf Company

 

A:4885682

 

25: Clothing

28: Sporting goods

 

R 8/05/2015

MACTEC device

 

Korea

 

MacGregor Golf Company

 

554575

 

28: Golf clubs, caddie bags

 

R 7/25/2013

MACTEC device

 

China

 

MacGregor Golf Company

 

A:3152551

 

28: Sporting Goods

 

R 8/14/2013

MACTEC device

 

Hong Kong

 

MacGregor Golf Company

 

200408141

 

28: Golf clubs, caddie bags for golf clubs

 

R 4/20/2009

MACTEC device

 

Japan

 

MacGregor Golf Company

 

4588069

 

25: Clothing

28: Sporting goods

 

R 7/19/2012

MACTEC GLOBAL

 

Japan

 

MacGregor Golf Company

 

A:4885680

 

25: Clothing

28: Sporting goods

 

R 8/05/2015

MADMAC

 

Japan

 

MacGregor Golf Company

 

5072894

 

28: Sporting goods

 

R 8/24/2017

 

2

--------------------------------------------------------------------------------


 

Schedule C

MacGregor Golf Company/MacGregor Corporation

Active Trademark List

 

Mark

 

Country

 

Owner

 

Reg #

 

Class / Description

 

Next Action

MCX

 

Korea

 

MacGregor Golf Company

 

105577

 

28: Golf clubs and golf bags.

 

R 10/5/2014

MGX

 

Japan

 

MacGregor Golf Company

 

3209246

 

28: Sporting goods

 

R 10/31/2016

MT and Design

 

Korea

 

MacGregor Golf Company

 

108561

 

28: Golf clubs and golf bags

 

R 1/4/2015

MT TOURNEY

 

Hong Kong

 

MacGregor Golf Company

 

19720390

 

28: golf clubs.

 

R 7/25/2015

NVG

 

China

 

MacGregor Golf Company

 

A:4378507

 

28: Golf Clubs

 

Pending

NVG

 

Hong Kong

 

MacGregor Golf Company

 

300320769

 

28: Golf Clubs

 

R 11/16/2014

NVG

 

Japan

 

MacGregor Golf Company

 

4885683

 

28: Sporting goods

 

R 8/05/2015

NVG

 

Korea

 

MacGregor Golf Company

 

640151

 

28: Golf clubs

 

R 11/23/2015

NVG

 

Singapore

 

MacGregor Golf Company

 

T06/07162A

 

28: Golf clubs

 

R 4/17/2016

NVG

 

Taiwan

 

MacGregor Golf Company

 

1236982

 

28: Golf clubs

 

R 11/15/2016

NVR

 

China

 

MacGregor Golf Company

 

A:6774970

 

28: a

 

Pending

Response

 

Hong Kong

 

MacGregor Golf Company

 

300320778

 

28: Golf clubs

 

R 11/16/2014

RESPONSE

 

Korea

 

MacGregor Golf Company

 

A: 54313/2004

 

28: Golf clubs

 

OA Pending

Response Z/T

 

Hong Kong

 

MacGregor Golf Company

 

19873249

 

28: Golf putters

 

R 6/2/2017

Sofitt

 

Japan

 

MacGregor Golf Company

 

1724117

 

Local 24:

 

R 10/31/2014

SPEX

 

Japan

 

MacGregor Golf Company

 

1792653

 

Local 24:

 

R 7/29/2015

TOURNEY

 

China

 

MacGregor Golf Company

 

1800251

 

28: Toys, games, playthings, sporting, gymnastics articles, fishing articles,
gymnastics instruments, golf articles, golf apparatus, golf bags, ornaments and
decorations for Christmas trees.

 

R 7/7/2012

TOURNEY

 

Indonesia

 

MacGregor Golf Company

 

437400

 

28: Golf clubs and parts thereof, and golf balls.

 

R 4/6/2017 to 2018

TOURNEY

 

Japan

 

MacGregor Golf Company

 

1297314

 

Local 24: Sporting goods.

 

R 9/15/2017

TOURNEY

 

Korea

 

MacGregor Golf Company

 

105575

 

Local 43: Golf clubs, golf balls and golf bags.

 

R 10/5/2014

TOURNEY

 

Korea

 

MacGregor Golf Company

 

113214

 

Local 27: Golf umbrellas, golf shoe strings, canes and fans.

 

R 5/29/2015

TOURNEY

 

Malaysia

 

MacGregor Golf Company

 

98 001682

 

28: Golf clubs and parts thereof, and golf balls.

 

R 2/17/2018

TOURNEY

 

Singapore

 

MacGregor Golf Company

 

T98/00695C

 

28: Golf balls, golf clubs; golf bags; golf gloves; golf tees and sporting
articles not included in other classes.

 

R 1/24/2018

TOURNEY

 

Taiwan

 

MacGregor Golf Company

 

920970

 

Local 28: Toys, golf clubs, golf bags, golf balls, and golf tees.

 

R 12/15/2010

TOURNEY

 

Thailand

 

MacGregor Golf Company

 

136959

 

28: Golf clubs, golf balls, golf tees, golf clubs head covers, golf ball
markers, golf putters, golf club grips and shafts.

 

R 9/27/2009

Tourney (script)

 

Hong Kong

 

MacGregor Golf Company

 

200300685

 

28: Golf clubs and golf balls

 

R 2/25/2017

 

3

--------------------------------------------------------------------------------


 

Schedule C

MacGregor Golf Company/MacGregor Corporation

Active Trademark List

 

Mark

 

Country

 

Owner

 

Reg #

 

Class / Description

 

Next Action

Tourney Club

 

Japan

 

MacGregor Golf Company

 

3009368

 

41: Teaching of golf

 

R 11/30/2014

Tourney design

 

Korea

 

MacGregor Golf Company

 

191277

 

Local 16: playing cards

Local 18: saddles

Local 28: Metal toys, golf balls, golf gloves, golf clubs, tees, rackets, and
fishing rods

 

R 5/9/2010

TOURNEY w/ lion&unicorn design

 

Hong Kong

 

MacGregor Golf Company

 

1992B04495

 

28: Sporting articles for the game of golf.

 

R 5/19/2010

Trajector

 

Japan

 

MacGregor Golf Company

 

1772796

 

Local 24:

 

R 5/30/2015

V-CAVITY WEIGHTED

 

China

 

MacGregor Golf Company

 

A:

 

28: Golf clubs

 

Pending

V-CAVITY WEIGHTED

 

Indonesia

 

MacGregor Golf Company

 

540168

 

28: golf clubs

 

R3/7/2011 to 2012

V-CAVITY WEIGHTED

 

Japan

 

MacGregor Golf Company

 

A:

 

Class 28: golf clubs

 

Pending

V-CAVITY WEIGHTED

 

Malaysia

 

MacGregor Golf Company

 

A:

 

28: golf clubs

 

Pending

V-FOIL

 

China

 

MacGregor Golf Company

 

A:3143331

 

28: Golf clubs

 

R 8/13/2013

V-FOIL

 

Indonesia

 

MacGregor Golf Company

 

533269

 

28: Golf clubs.

 

R 4/10/2011 to 2012

V-FOIL

 

Japan

 

MacGregor Golf Company

 

4630309

 

28: Golf clubs.

 

R 12/20/2012

V-FOIL

 

Malaysia

 

MacGregor Golf Company

 

A: 02003135

 

28: Golf clubs.

 

Pending

VIP

 

Indonesia

 

MacGregor Golf Company

 

275111

 

25: Sports clothing, sports pants and sports shirts, clothing.

 

5/14/2011 to 2012

VIP

 

Japan

 

MacGregor Golf Company

 

A:2002-42764

 

28: Golf clubs; other golf equipment; other gymnastic equipment.

 

Pending

VIP

 

Thailand

 

MacGregor Golf Company

 

136961

 

28: Golf clubs, golf balls, golf tees, golf club head covers, golf ball markers,
golf putters golf club grips and shafts.

 

R 9/27/2009

 

4

--------------------------------------------------------------------------------


 

Schedule D

MacGregor Golf/Golfsmith IP License Agreement

 

COUNTRY

 

REFERENCE #

 

FILED

 

SERIAL #

 

ISSUED

 

PATENT #

 

STATUS

GOLF CLUB HEAD (Cavity Back Iron)

 

 

 

 

 

 

 

 

 

 

UNITED STATES

 

1034158-000017

 

8/29/2001

 

29/147,369

 

1/14/2003

 

D468,788

 

ISSUED

CANADA

 

1034158-000020

 

2/25/2002

 

98752

 

1/29/2003

 

98752

 

ISSUED

AUSTRALIA

 

1034158-000021

 

2/26/2002

 

541/2002

 

9/9/2002

 

148880

 

ISSUED

GOLF CLUB HEAD

 

 

 

 

 

 

 

 

 

 

 

 

FRANCE

 

1034158-000006

 

3/21/1991

 

911,757

 

7/29/1991

 

911,757

 

ISSUED

JAPAN

 

1034158-000039.001

 

4/15/2003

 

2003-038159

 

 

 

 

 

PENDING

UNITED STATES

 

1034158-000028

 

8/29/2001

 

29/147,368

 

11/5/2002

 

D465,251

 

ISSUED

UNITED STATES

 

1034158-000035

 

9/7/2001

 

29/147,804

 

2/4/2003

 

D469,832

 

ISSUED

AUSTRALIA

 

1034158-000054

 

3/1/2002

 

5792002

 

8/12/2002

 

148898

 

ISSUED

CANADA

 

1034158-000055

 

3/1/2002

 

98825

 

12/17/2002

 

98825

 

ISSUED

FRANCE

 

1034158-000052

 

3/1/2002

 

21460

 

3/1/2002

 

21460

 

ISSUED; 3/1/2012 RENEWAL

UNITED KINGDOM

 

1034158-000036

 

3/5/2002

 

3001966

 

6/11/2002

 

3001966

 

ISSUED; 3/5/2012 RENEWAL

UNITED STATES

 

1034158-000064

 

2/18/2005

 

11/061,540

 

6/24/2008

 

7,390,267

 

ISSUED

HIGH MOMENT OF INERTIA PUTTER

 

 

 

 

 

 

 

 

 

 

UNITED STATES

 

1034158-000023

 

1/10/2003

 

10/248,342

 

9/28/2004

 

6,796,911

 

ISSUED

UNITED STATES

 

1023158-000024

 

6/2/2003

 

10/250,070

 

8/16/2005

 

6,929,559

 

ISSUED

UNITED STATES

 

1034158-000025

 

8/13/2003

 

10/604,737

 

5/24/2005

 

6,896,625

 

ISSUED

CHINA

 

1034158-000122

 

1/9/2004

 

200480006304.3

 

 

 

 

 

PUBLISHED; 5/28/2009 STATUS CHECK

JAPAN

 

1034158-000123

 

1/9/2004

 

2006-500839

 

 

 

 

 

PENDING; 1/9/2010 STATUS CHECK

TAIWAN

 

1034158-000043

 

1/9/2004

 

93100581

 

8/1/2005

 

1236920

 

ISSUED

WIPO

 

1034158-000044

 

1/9/2004

 

US2004/000365

 

 

 

 

 

NAT PHASE

UNITED STATES

 

1034158-000026

 

2/4/2004

 

10/771,115

 

5/23/2006

 

7,048,639

 

ISSUED

UNITED STATES

 

1034158-000061

 

4/20/2004

 

29/203,711

 

2/22/2005

 

D502,233

 

ISSUED

UNITED STATES

 

1034158-000063

 

4/20/2004

 

29/203,712

 

2/22/2005

 

D502,236

 

ISSUED

UNITED STATES

 

1034158-000062

 

4/20/2004

 

29/203,713

 

2/22/2005

 

D502,234

 

ISSUED

TAIWAN

 

1034158-000072

 

6/2/2004

 

093115822

 

 

 

 

 

PUBLISHED

HOLLOW AND METAL IRON GOLF CLUB HEADS

 

 

 

 

 

 

 

 

 

 

UNITED STATES

 

1034158-000047

 

1/28/2004

 

10/765,215

 

1/30/2007

 

7,169,057

 

ISSUED

IRON GOLF CLUB HEAD

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES

 

1034158-000049

 

1/28/2004

 

29/198,203

 

3/22/2005

 

D503,201

 

ISSUED

JAPAN

 

1034158-000088

 

7/28/2004

 

22614/2004

 

1/7/2005

 

1230866

 

ISSUED

SOUTH KOREA

 

1034158-000089

 

7/28/2004

 

30-2004-23076

 

10/31/2005

 

397537-1

 

ISSUED

 

--------------------------------------------------------------------------------


 

Schedule D

MacGregor Golf/Golfsmith IP License Agreement

 

COUNTRY

 

REFERENCE #

 

FILED

 

SERIAL #

 

ISSUED

 

PATENT #

 

STATUS

UNITED STATES

 

1034158-000050

 

1/28/2004

 

29/198,204

 

3/22/2005

 

D503,202

 

ISSUED

EUROPEAN UNION (CTM)

 

1034158-000087

 

7/28/2004

 

000206834

 

10/19/2004

 

000206834

 

ISSUED

JAPAN

 

1034158-000084

 

7/28/2004

 

22615/2004

 

1/7/2005

 

1231158

 

ISSSUED

SOUTH KOREA

 

1034158-000085

 

7/28/2004

 

30-2004-23075

 

10/31/2005

 

397537

 

ISSUED

UNITED STATES

 

1034158-000059

 

1/28/2004

 

29/198,205

 

3/22/2005

 

D,503,203

 

ISSUED

JAPAN

 

1034158-000094

 

7/28/2004

 

22616/2004

 

1/7/2005

 

1230867

 

ISSUED

SOUTH KOREA

 

1034158-000095

 

7/28/2004

 

30-2004-23077

 

10/31/2005

 

397537-2

 

ISSUED

PORTION OF A FACE OF A GOLF CLUB HEAD

 

 

 

 

 

 

 

 

 

 

UNITED STATES

 

1034158-000046

 

1/28/2004

 

29/198,202

 

4/5/2005

 

D503,762

 

ISSUED

PORTION OF A PUTTER HEAD

 

 

 

 

 

 

 

 

 

 

UNITED STATES

 

1034158-000065

 

2/23/2005

 

29/223,920

 

1/24/2006

 

D153,776

 

ISSUED

EUROPEAN UNION (CTM)

 

1034158-000125

 

8/22/2005

 

000389630

 

 

 

000389630-0001

 

ISSUED

UNITED STATES

 

1034158-000066

 

2/23/2005

 

29/223,919

 

3/28/2006

 

D518,130

 

ISSUED

UNITED STATES

 

10334158-000067

 

6/10/2005

 

29/231,847

 

9/12/2006

 

D528,177

 

ISSUED

EUROPEAN UNION (CTM)

 

1034158-000133

 

12/7/2005

 

000443999

 

2/14/2006

 

000443999

 

ISSUED; 12/7/2010 RENEWAL

JAPAN

 

1034158-000134

 

12/12/2005

 

36491/2005

 

9/8/2006

 

1284238

 

ISSUED

UNITED STATES

 

1034158-000069

 

6/10/2005

 

29/231,848

 

9/19/2006

 

D528,616

 

ISSUED

UNITED STATES

 

1034158-000070

 

6/10/2005

 

29/231,849

 

8/8/2006

 

D526,376

 

ISSUED

PORTION OF A PUTTER HEAD

 

 

 

 

 

 

 

 

 

 

UNITED STATES

 

1034158-000109

 

3/21/2005

 

29/225,772

 

10/3/2006

 

D529,564

 

ISSUED

EUROPEAN UNION (CTM)

 

1034158-000130

 

9/21/1005

 

000406053

 

12/27/2005

 

000406053

 

ISSUED

UNITED STATES

 

1034158-000111

 

3/21/2005

 

29/225,771

 

6/13/2006

 

D523,107

 

ISSUED

POSITIVE DRAFT GOLF IRON

 

 

 

 

 

 

 

 

 

 

UNITED STATES

 

1034158-000010

 

1/25/1991

 

07/646,161

 

5/5/1992

 

5110131

 

ISSUED

REINFORCED METAL GOLF CLUB HEAD

 

 

 

 

 

 

 

 

 

 

UNITED STATES

 

1034158-000011

 

1/23/1992

 

07/824,359

 

5/25/1993

 

5213328

 

ISSUED

AUSTRALIA

 

1034158-000014

 

1/25/1993

 

35936/93

 

8/15/1995

 

658797

 

ISSUED

CANADA

 

1034158-000012

 

1/25/1993

 

2,128,690

 

4/13/1999

 

2128690

 

ISSUED

EUROPEAN

 

1034158-000016

 

1/25/1993

 

93904644.7

 

4/8/1999

 

0624109

 

NAT PHASE

UNITED KINGDOM

 

1034158-000115

 

1/25/1993

 

93904644.7

 

4/8/1999

 

0624109

 

ISSUED

WIPO

 

1034158-000015

 

1/25/1993

 

US93/00696

 

 

 

 

 

NAT PHASE

REMOVABLE PUTTER FACEPLATE

 

 

 

 

 

 

 

 

 

 

UNITED STATES

 

1034158-000147

 

6/13/2007

 

29/274,968

 

10/14/2008

 

D578,589

 

ISSUED

 

--------------------------------------------------------------------------------


 

Schedule D

MacGregor Golf/Golfsmith IP License Agreement

 

COUNTRY

 

REFERENCE #

 

FILED

 

SERIAL #

 

ISSUED

 

PATENT #

 

STATUS

UNITED STATES

 

1034158/000158

 

9/16/2008

 

29/324,577

 

 

 

 

 

PENDING; 6/13/2009 ISSUE FEE DUE

UNITED STATES

 

1034158-000148

 

6/13/2007

 

29/274,967

 

8/19/2008

 

D575,367

 

ISSUED

UNITED STATES

 

1034158-000156

 

7/18/2008

 

29/309,286

 

 

 

 

 

PENDING

UNITED STATES

 

1034158-000149

 

6/13/2007

 

29/274,966

 

9/30/2008

 

D577,781

 

ISSUED

UNITED STATES

 

1034158-000157

 

7/18/2008

 

29/309,285

 

 

 

 

 

PENDING; 6/9/2008 ISSUE FEE DUE

 

--------------------------------------------------------------------------------